Opinion issued September 30, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00237-CV
                            ———————————
       IN RE ATAIN SPECIALTY INSURANCE COMPANY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Atain Specialty Insurance Company filed a petition for writ of

mandamus asking this Court to order Respondent “to vacate her May 4, 2021 order

denying [Relator’s] plea to the jurisdiction and in its place enter an order granting

the plea and dismissing the claims asserted against Atain without prejudice.”1


1
      The underlying case is Jamie Blackburn, Ron Hoss Strimple, Individually and as
      next friend of C.S. v. Atain Specialty Insurance Company, and Harold’s Fun
      Town, LLC, Cause No. CV-0085834, pending in the County Court at Law No. 2 of
      Galveston County, Texas, the Honorable Kerri M. Foley presiding.
      We deny the petition. TEX. R. APP. P. 52.8(a). All pending motions are

dismissed as moot.


                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.




                                        2